Citation Nr: 0203357	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  99-15 628A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by left hip pain.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

[The issues of entitlement to service connection for a 
disorder manifested by a sore throat, a skin disorder of the 
arms and hands and for right wrist impairment, will be 
addressed in a later decision.]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel
INTRODUCTION

The appellant is a veteran served on active duty from June 
1964 to May 1967 and from April 1970 to August 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department by 
Veterans Affairs (VA) Regional Office (RO), in Waco Texas.  A 
videoconference hearing was held before the undersigned in 
January 2002.  The veteran was assisted at the hearing by an 
employee of the VA.  

The veteran has raised the additional issues of entitlement 
to service connection for high blood pressure, ulcerative 
colitis, and primary sclerosing cholangitis.  These issues 
have not adjudicated by the RO or certified for appellate 
review, they are referred to the RO for initial 
consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Board is undertaking additional development on the claims 
of entitlement to service connection for a disorder 
manifested by a sore throat, a skin disorder of the arms and 
hands and a right wrist disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran now has a 
chronic disorder manifested by left hip pain or a chronic 
bilateral foot disorder.  

2.  A right shoulder disorder was not manifested in service, 
arthritis of the shoulder was not manifested in the first 
post-service year, and there is no competent evidence linking 
any current right shoulder disorder to service or to any 
injury therein.  


CONCLUSIONS OF LAW

1.  Service connection for a disorder manifested by left hip 
pain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001). 

2.  Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001). 

3.  Service connection for a right shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now published final 
regulations implementing these statutory changes.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that with respect to the 
issues addressed in this decision VA's duties mandated by 
VCAA are met.

The RO has addressed the issues on the merits, and has not 
merely denied these claims based on a well-groundedness 
analysis.  

VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the discussions in the rating decisions, the Statement of the 
Case, and the Supplemental Statements of the Case and 
correspondence from the RO informed the veteran what was 
needed to substantiate the claims, informed him what evidence 
VA has obtained, advised him of the VCAA, and complied with 
VA's notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  With 
respect to the issues addressed in the instant decision, the 
veteran has not mentioned any evidence outstanding that might 
support his claim or otherwise affect its outcome.  He has 
been afforded an appropriate VA examination and has provided 
testimony at a January 2002 video conference hearing.  There 
is no indication that the evidentiary record is incomplete.  

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the new legislation and its 
implementing regulations, and finds that it is not 
prejudicial to the veteran to adjudicate these claims on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

Review of the service medical records reveals that in the 
Report of Medical History compiled in conjunction with his 
enlistment examination, the veteran indicated that he had 
foot trouble.  The examiner made a notation of "foot itch" 
in the comments section.  In October 1974, he complained of 
pain in the left hip which had been present for one day.  In 
January 1975 he complained of left hip pain which had been 
present for one day.  The probable cause of the hip pain was 
noted to be lifting the tongue of a generator.  The 
impression was strained hamstring of the left leg.  In April 
1980, the veteran sought treatment for right foot pain after 
he injured his foot on a rock while running.  The assessment 
was strain.  

In April 1985 the veteran sought treatment for an 
intermittent sharp pain in the left hip which had been 
present for one month.  There was no history of trauma and no 
history of aircraft accidents with hard landings. 

No pertinent abnormalities were noted on the report of the 
separation examination in May 1987.  In the Report of Medical 
History he prepared at the time, the veteran denied having or 
ever having had, swollen or painful joints, skin diseases, 
arthritis, rheumatism or bursitis, a painful or trick 
shoulder, or foot trouble.  He reported he experienced 
occasional left hip pain.  

In June 1994, the veteran sought treatment for right shoulder 
pain which had increased in severity.  The pain had been 
present for two months.  The impression was right clavicle 
pain - bursitis.  

On VA general medical examination in September 1997, the 
veteran complained of left hip and right shoulder pain.  He 
denied any specific injury to the right shoulder.  The pain 
radiated into the right hand and had been intermittently 
present for many years with near constant pain for the 
preceding six months.  Writing aggravated the shoulder which 
aggravated his right wrist and hand.  The veteran could not 
remember if he had ever dislocated his shoulder.  He 
complained of burning at the heads of the metatarsophalangeal 
joints on the sole side of the feet but mostly on the left 
foot.  He complained of right wrist pain.  The pertinent 
diagnoses were arthralgias of the left hip, disease not seen; 
tarsal syndrome not seen in either foot; history of right 
shoulder dislocation, not found; impingement syndrome of the 
bilateral shoulders with diffuse degenerative joint disease.

A March 1998 VA clinical record reveals that the veteran 
sought treatment for right shoulder pain.  He reported that 
he had fallen and injured his right shoulder approximately 18 
years earlier.  He was unsure if he had fractured the 
shoulder.  The impression was degenerative joint disease of 
the right shoulder.  
A March 1998 X-ray of the right shoulder was interpreted as 
normal.  

In July 1998, the veteran complained of right shoulder pain 
which had been present for two years.  A separate clinical 
record includes the notation that the veteran reported he had 
fallen off a helicopter 20 years prior and did not have any 
problems with his shoulder until the last two years.  The 
impression was tendonitis of the right shoulder.  July 1998 
Magnetic Resonance Imaging (MRI) of the right shoulder was 
interpreted as being most consistent with a partial, almost 
complete, tear of the distal rotator cuff tendon.  

In a VA Form 9 received in August 1999, the veteran alleged 
that his exposure to herbicide agents while serving in 
Vietnam caused a rash on his hands and arms every summer, a 
frequent sore throat and laryngitis, and tarsal syndrome of 
the feet.  He further alleged that a fall out of a helicopter 
in approximately 1978 resulted in a left hip disorder, 
impairment of the right shoulder and disability of the right 
hand.  

At a video conference hearing before the undersigned in 
January 2002, the veteran testified that he fell out of a 
helicopter sometime in 1978, landed on his left hip, and 
rolled over onto his right shoulder.  He was not receiving 
treatment for his tarsal syndrome.  He reported that after 
prolonged standing or walking his feet felt as if they were 
on fire.  He opined that he injured his shoulder when he fell 
off the helicopter.  No doctor had related the injury to 
active duty.  He reported that he had a torn rotator cuff.  
He opined that his wrist injury was tied in together with his 
shoulder injury.  He was not receiving treatment for his 
wrist.  

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

To establish service connection on the merits there must be 
evidence of: (1) a medical diagnosis of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Exposure to an herbicide is presumed for all veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001); codified at 38 U.S.C.A. 
§ 1116.

If there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107.

                                                       
Analysis

Service connection for a disorder manifested by left hip 
pain.

The veteran sought treatment for left hip pain while on 
active duty in October 1974, January 1975 and April 1985, and 
also reported that he experienced left hip pain on a Report 
of Medical History he completed in May 1987.  However, there 
is no competent evidence of the presence of a disorder 
manifested by left hip pain subsequent to his discharge from 
active duty.  On VA examination in September 1997 arthralgias 
of the left hip, disease not seen was diagnosed.  
"Arthralgia" is defined as pain in a joint.  Dorland's 
Illustrated Medical Dictionary at 1085 (28th ed., 1994); 
Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  In Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), the Court held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  

Service connection requires a medical diagnosis of a current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The claim of entitlement to service connection for a disorder 
manifested by left hip pain must be denied as there is no 
competent evidence of a current left hip disorder.  

The only evidence of record indicating that the veteran has a 
current left hip disorder is his own testimony and 
allegations.  As a layperson, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran testified before the undersigned that he injured 
his left hip, right shoulder and wrist after falling from a 
helicopter in 1978.  His service medical records do not 
document this injury.  An April 1985 service medical record 
reveals that he sought treatment for left hip pain, but also 
denied a history of trauma or of aircraft hard landings.  
Regardless, without competent evidence of current left hip 
disability, service connection for such disability may not be 
established.    

Service connection for a bilateral foot disorder.

The veteran seeks service connection for a bilateral foot 
disorder, claiming it is somehow related to Agent Orange 
exposure during his Vietnam service.  It is noteworthy that 
the veteran served in Vietnam.  He is presumed to have been 
exposed to herbicides during such service.  However, the foot 
disorder(s) identified in the instant case (tarsal syndrome, 
eczematoid dyshidrosis) are not ones afforded presumptions 
based on Agent Orange exposure.  38 U.S.C.A. § 1116 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.309(e)(2001).  

The veteran may still establish service connection for such 
disability, by showing onset in service or medical evidence 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).  However, he must first meet the threshold 
requirement of showing current disability, i.e., a medical 
diagnosis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The only evidence of record indicating that the veteran has 
current disorders of the feet is in his own testimony and 
allegations.  VA examination in September 1997 specifically 
established that tarsal syndrome which had been diagnosed in 
the past was no longer present.  As a layperson, the veteran 
is not competent to establish a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Without competent evidence of current chronic bilateral foot 
disability, the threshold requirement for establishing 
service connection is not met and service connection for such 
disorder is not warranted.  

Service connection for a right shoulder disorder.

The veteran's service medical records are silent as to any 
complaints of, diagnosis of, or treatment for a right 
shoulder injury.  In a Report of Medical History in May 1987, 
he denied having or ever having had arthritis, rheumatism, 
bursitis, or a painful or trick shoulder.  The first evidence 
of the presence of right shoulder disability was in a June 
1994 clinical record which indicated that the veteran had had 
shoulder pain for two months.  At the time of the September 
1997 VA examination, he denied any specific injury to the 
right shoulder, but reported that the pain had been 
intermittently present for many years.  He could not remember 
if he had ever dislocated his shoulder.  On September 1997 VA 
examination impingement syndrome of bilateral shoulders with 
degenerative joint disease in both shoulders was diagnosed.  
The disorder was not linked to active duty.  
The first indication of an alleged link between a right 
shoulder injury and active duty was in a March 1998 VA 
clinical record which indicates that the veteran reported he 
had fallen and injured his shoulder approximately 18 years 
prior.  In July 1998, he alleged that he injured his shoulder 
after he had fallen off a helicopter 20 years prior but did 
not have any trouble until 1996.  In January 2002, he 
testified that he injured his shoulder after he fell out of a 
helicopter in 1978.  The Board notes that the first linkage 
between current shoulder disability and active duty is based 
solely on the veteran's self-reported history uncorroborated 
by any objective evidence.  An assessment based on an 
inaccurate history supplied by the veteran is of no probative 
value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998).  
Arthritis of the right shoulder was not manifested until many 
years after service.  Hence, presumptive service connection 
for right shoulder arthritis is not warranted. 

Without confirmatory contemporaneous evidence of the 
veteran's recent accounts of an injury in service [The 
veteran himself denied such injury in a Report of Medical 
History in May 1987.], without evidence of continuity of 
symptoms since service, and without medical evidence (other 
than that based on the veteran's own accounts) of a nexus 
between current right shoulder disability and service, the 
veteran's allegations that current right shoulder disability 
was incurred in service lie bare and unsupported.  The 
preponderance of the evidence is  against his claim.  
Consequently, service connection for a right shoulder 
disorder is not warranted. 


ORDER


Service connection for a disorder manifested by left hip 
pain, a bilateral foot disorder, and a right shoulder 
disorder is denied.  


		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

